United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-466
Issued: September 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2009 appellant filed a timely appeal from an October 21, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that his left rotator cuff condition was caused
by his federal employment.
FACTUAL HISTORY
On July 3, 2008 appellant, a 60-year-old city letter carrier, filed an occupational disease
claim (Form CA-2) for a left shoulder ruptured rotator cuff that he attributed to sorting mail and
delivering parcels. He first recognized his condition and realized it was caused by his federal
employment on March 26, 2007. On July 28, 2008 appellant described the employment duties
that he deemed responsible for his condition. He noted that his delivery route required him to

carry mail on his left arm at a 45-degree angle for six hours a day. Appellant submitted a
number of progress notes.
On July 11, 2006 Dr. Gregory Ardoin, a Board-certified internist, stated that appellant
was a right-hand dominant postal worker who had complaints of right shoulder pain. He noted
that a May 23, 2006 magnetic resonance imaging (MRI) scan showed partial tear of the supra
spinatous. Dr. Ardoin diagnosed “rotator cuff syndrome.”
Appellant submitted a note dated March 26, 2007 in which Dr. Jennifer McCallum, a
Board-certified internist, excused him from work for 48 hours. Dr. McCallum requested that
appellant collate mail so as to minimize use of his left shoulder. She noted that studies of
appellant’s left shoulder were normal and diagnosed rotator cuff tendinitis and bursitis.
On August 15, 2007 Dr. Rachel L. Wayne, a Board-certified rheumatologist, reported
that appellant was treated for left shoulder pain, with a diagnosis of rotator cuff
bursitis/tendinitis. She noted that appellant was a letter carrier and that shoulder pain bothered
him at work.
On October 24, 2007 Dr. Adam Woodruff, a Board-certified internist, listed findings on
examination and diagnosed “recurrent [left] subacromial bursitis likely related to occupation.”
He noted that appellant did work that required external rotation of the left shoulder to get mail
from his truck to the mailbox.
On May 1, 2008 Dr. Hugo Jasin, a Board-certified internist, presented findings on
examination and diagnosed a supraspinatus tear.
On June 4, 2008 Dr. Joe W. Crow, a Board-certified orthopedic surgeon, reported that
appellant was seen for left shoulder pain. He noted that appellant had experienced pain for
“about a year, not following any known injury.” Dr. Crow diagnosed a rotator cuff tear with
impingement, subdeltoid bursitis and acromioclavicular arthritis.
On March 31, 2008 Dr. Eleanor Lipsmeyer, a Board-certified internist, set forth findings
on examination and diagnosed a left shoulder supraspinatus tear.
Appellant submitted notes from the Veterans Administration (VA) hospital that
diagnosed, rotator cuff bursitis and tendinitis and reports from physical therapists.
By decision dated August 14, 2008, the Office denied the claim finding that the medical
evidence did not establish that employment factors caused the claimed shoulder condition.
On August 22, 2008 appellant requested an oral hearing.
On February 26, 2009 Dr. Chris Hardesty, a general surgeon, reported that x-rays
revealed no evidence of a lose body or any arthritic changes. He wrote:
“His daily work, including lifting bags that are 10 [to] 25 pounds, doing overhead
activities, including moving packages, and reaching behind him in his mail truck

2

are consistent with development of a significant degenerative rotator cuff tear that
may be difficult to manage as he recovers and continues his activities.”
A hearing was held on August 4, 2009. Appellant testified concerning his employment
history, duties and explained how his work caused his medical condition.
By decision dated October 21, 2009, an Office hearing representative affirmed the
August 14, 2009 decision, finding that the medical evidence did not establish that appellant’s
shoulder condition was causally related to the accepted work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.
ANALYSIS
Appellant identified carrying mail on his left arm at a 45-degree angle for six hours a day
as well as sorting and delivering mail as the employment factors he believed responsible for his
condition. His burden is to establish that these employment factors caused his claimed shoulder
condition. Causal relationship is a medical issue that can only be determined by probative
medical opinion evidence. The Board finds appellant did not submit sufficient medical evidence
to support that he sustained an injury causally related to his federal employment.
The medical opinion evidence of record consists of reports from Drs. Ardoin, Crow,
Jasin, Lipsmeyer, McCallum, Woodruff, all doctors at the VA hospital. While these physicians
offered diagnoses of appellant’s left shoulder condition, primarily subacromial bursitis/tendinitis,
have little probative value on the issue of causal relationship because they lack an opinion that
explains how the identified employment factors caused the conditions they diagnosed.7 While
these reports repeated appellant’s allegations of pain while performing his left carrier duties, they
offered no rationalized medical opinion actually explaining how appellant’s job duties would
have caused the diagnosed condition. Neither the fact that appellant’s claimed condition became
apparent during a period of employment nor his belief that his condition was aggravated by his
employment is sufficient to establish causal relationship.8
Dr. Hardesty did attempt to provide a very general medical opinion regarding causal
relationship. He opined that appellant’s employment duties were “consistent with development
of a significant degenerative rotator cuff tear.” Dr. Woodruff diagnosed “recurrent [left]
subacromial bursitis likely related to occupation.” He did not explain, however, with supporting
medical rationale, how appellant’s specific work duty would have physiologically caused the
diagnosed condition. Because none of the physicians of record supported their conclusion with
any semblance of medical rationale, their opinions are not sufficiently rationalized.
Consequently, this evidence does not establish the required causal relationship.
Appellant submitted reports from physical and occupational therapists. Section
8101(2) of the Act provides that the term “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law. As physical and occupational therapists are not
physicians as defined under the Act, their opinions regarding diagnosis and causal relationship
are of no probative medical value.9

7

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
8

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

9

See Roy L. Humphrey, 57 ECAB 238 (2005).

4

An award of compensation may not be based on surmise, conjecture or speculation.10
The fact that a condition manifests itself or worsens during a period of employment11 or that
work activities produce symptoms revelatory of an underlying condition12 does not raise an
inference of causal relationship between a claimed condition and identified employment factors.
Appellant has not submitted medical opinion evidence that adequately explains how the
identified employment factors caused or aggravated his shoulder condition. The Board finds
appellant has not established causal relationship.
CONCLUSION
The Board finds appellant has not established that he sustained a left rotator cuff injury
causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Edgar G. Maiscott, 4 ECAB 558 (1952).

11

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

12

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

5

